UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 21, 2010 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 000-27549 88-0362112 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7756 E. Greenway Rd., Scottsdale, AZ85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 Registrant’s telephone number, including area code 7701 E. Gray Rd., Suite 104 Scottsdale AZ 85260 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.03Bankruptcy or Receivership. On December 20, 2010, SKYE International, Inc. was notified that the Honorable Gregg W. Zive, United States Bankruptcy Judge, had signed the final decree terminating SKYE International, Inc.’s bankruptcy proceeding. The signing of this order signifies that SKYE International, Inc. has emerged from bankruptcy. The United States Bankruptcy Court for the District of Nevada had confirmed SKYE’s reorganization plan on September 2, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SKYE INTERNATIONAL, INC. Date:December 21, 2010 By: /s/ Thomas Kauffman Thomas Kauffman President & Chief Operating Officer
